Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 2021/0116496). (“Lou”).
5.	Regarding claim 1, Lou teaches A semiconductor inspecting method [Figures 1-8, a semiconductor inspecting method is taught, see Abstract], comprising multiple steps of: (a) defining a first position of a probe needle from above by adopting a vision system of a semiconductor inspecting system [Figures 1-8, a first position 132a of a probe needle 132 is defined from above by adopting a vision system 141/144]; (b) making a first relative vertical movement between the probe needle and the pad by adopting a driving system of the semiconductor inspecting system [Figures 1-8, a first relative vertical movement is made by the probe needle 132 and the pad 200/206 by adopting a driving system; see Abstract, chuck/wafer pad and probe card/needle is vertically moved]; (c) recognizing a minimum change in position of the probe needle corresponding to the first position by adopting the vision system of the semiconductor inspecting system [Figures 1-8, a position of the probe needle 132 is determined/tracked/recognized/stored by the vision system 141/144 hence change in position is also recognized].
Lou does not explicitly teach (d) stopping the first relative vertical movement by adopting the driving system of the semiconductor inspecting system.
However, in the field of art, this is a standard feature. Once the probe needle comes in contact with the wafer pad, the vertical movement is stopped in order to carry out testing and also to avoid any scratches. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lou to comprise the feature of stopping the vertical movement in order to carry out testing and avoid any damage to the wafer.
6.	Regarding claim 2, Lou teaches wherein the step (c) further comprises multiple steps of: (c1) obtaining a second position of the probe needle on the pad by adopting the vision system [Figures 1-8, obtaining a second position 132b is taught]; and (c2) comparing the second position with the first position to recognize whether the probe needle is contacted with the pad or not [Figures 1-8, the testing module would be capable of comparing first and second position].
7.	Regarding claim 4, Lou teaches wherein step (d) is comprising of simultaneously stopping the first relative vertical movement when the minimum change in position of the probe needle corresponding to the first position is recognized [Figures 1-8, the first relative vertical movement is simultaneously stopped when the change in position of the probe needle to the first position is recognized].
8.	Regarding claim 5, Lou teaches wherein the vision system comprises a top CCD mounting above the pad [Figures 1-8, the vision system 142 is a camera mounted above the pad 200/206].

Allowable Subject Matter
9.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 3 and 6 are stated below:
3. The semiconductor inspecting method according to claim 2, wherein in the step (c2) the probe needle is recognized as being contacted with the pad if a moving length of the probe needle on the pad is equal to or larger than a first preset value. 

6. The semiconductor inspecting method according to claim 1, after the step (d) further comprising a step of: (e) making a second relative vertical movement between the probe needle and the pad by adopting the driving system of the semiconductor inspecting system in order to generate a scrubbing length of the probe needle on the pad wherein the scrubbing length is equal to or slightly larger than a second preset value.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2009/0239316), Figures 1-8, Abstract shows a method and system to compensate for probe tip misalignment when testing ICs. See method steps in Figure 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858